Filed 9/29/22 P. v. Williams CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Yuba)
                                                            ----




 THE PEOPLE,                                                                                   C095020

                    Plaintiff and Respondent,                                    (Super. Ct. No. CRF2100660)

           v.

 ZACHARY PAUL WILLIAMS,

                    Defendant and Appellant.




         Appointed counsel for defendant Zachary Paul Williams has asked this court to
review the record and determine whether there are any arguable issues on appeal.
(People v. Wende (1979) 25 Cal.3d 436.) Finding no arguable error that would result in a
disposition more favorable to defendant, we affirm the judgment.
                                                 BACKGROUND
         In March 2021, defendant learned that a man to whom he owed a debt had a
strained relationship with a woman. Defendant offered to kidnap that woman in order to
clear his debt. Defendant placed the woman in a chokehold, and she awoke tied to a

                                                             1
chair. Over the next three days, defendant repeatedly forced the woman to orally
copulate him, and raped and sodomized her with his penis and a fire poker.
        Defendant brought the woman to another location, a nearby residence, where he
fought a second woman and her boyfriend. Defendant had a gun in one hand and a
machete in the other. He struck the male victim in the face with the machete five or six
times, and both the male victim and the second woman were wounded by gunshots.
        An August 2021 amended information charged defendant with 13 offenses,
including: kidnapping (Pen. Code, § 207, subd. (a); count VII),1 with a great bodily
injury enhancement (§ 12022.7, subd. (a)); attempted murder (§§ 664/187 subd. (a);
count X), with great bodily injury and personal use of a firearm enhancements
(§§ 12022.7, subd. (a), 12022.5, subd. (a)); and, assault with a firearm (§ 245, subd.
(a)(2); count XIII). The information also alleged defendant had a 2004 Texas conviction
that, if committed in California, “would be a first degree burglary in violation of . . .
section 459,” and therefore was a “prior strike” conviction for purposes of California’s
three strikes law. (§§ 667, subds. (b)-(i), 1170.12.)
        Pursuant to a negotiated disposition, defendant (1) pleaded no contest to counts
VII, X, and XIII; (2) admitted all allegations accompanying those counts; and (3)
admitted that his 2004 Texas conviction was a “strike” conviction, which could double
the amount of time defendant would serve for each offense. Defendant also agreed the
trial court could use defendant’s preliminary hearing as a factual basis for his plea. In
exchange, the prosecution agreed to seek dismissal of the remaining counts and stipulate
to a sentence of 48 years to life.
        In September 2021, consistent with the parties’ negotiated disposition, the trial
court sentenced defendant to state prison for an aggregate term of 48 years to life: (1) a




1   Undesignated statutory references are to the Penal Code.

                                              2
determinate term of 21 years, composed of (a) 16 years for count VII (the upper term of
eight years, doubled for the prior strike), (b) a consecutive three-year term for the great
bodily injury enhancement to count VII, and (c) two years for count XIII (one-third the
middle term of three years, doubled for the prior strike); and (2) an indeterminate term of
27 years to life, composed of (a) 14 years for count X (the middle term of seven years,
doubled for the prior strike), (b) 10 years for the firearm enhancement to count X, and (c)
three years for the great bodily injury enhancement to count X. The trial court ordered
defendant to pay, inter alia, a restitution fine of $10,000, and $2,370.82 to the California
Victims’ Compensation Board, but waived some other costs. The trial court also
awarded 189 days of custodial credits, and dismissed all remaining counts.
       Defendant filed a timely notice of appeal.
                                       DISCUSSION
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the relevant history of the case and requests this court to review the
record and determine whether there are any arguable issues on appeal. (People v. Wende,
supra, 25 Cal.3d 436.) Defendant was advised by counsel of the right to file a
supplemental brief within 30 days from the date the opening brief was filed, but to date,
has not done so. Our review of the record pursuant to Wende has disclosed no arguable
errors in defendant’s favor.




                                              3
                                  DISPOSITION
      The judgment is affirmed.



                                               /s/
                                           EARL, J.



We concur:



    /s/
ROBIE, Acting P. J.



    /s/
RENNER, J.




                                       4